DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 05/11/2021. The examiner acknowledges the amendments to claims 1, 8, 11-15, and 19. Claims 1-20 are subject to examination hereinbelow.

Response to Arguments
Applicant’s arguments, see pg 7, filed 05/11/2021, with respect to the objection of claim 19 have been fully considered and are persuasive.  The objection of claim 19 has been withdrawn. 
Applicant’s arguments, see pg 9 with respect to integrating the newly added structure of “a dose capture device” into claim 15, filed 05/11/2021, with respect to the USC 101 rejection of claims 15-20 have been fully considered and are persuasive.  The USC 101 rejection of claims 15-20 has been withdrawn. 
Applicant’s arguments, see pg 13, with respect to the USC 112(b) rejection of claims 8 and 11-13 have been fully considered and are persuasive.  The USC 112(b) rejection of claims 8 and 11-13 has been withdrawn. 
Applicant’s arguments, see pg 14-15 regarding Haider not describing “responsive to not knowing or determining a dosage of insulin administered from an insulin-delivery device,  filed 05/11/2021, with respect to the rejection(s) of claim(s) 1-4, 9, 11, and 14-17 under USC 102(a), and subsequently the USC 103 rejections of claims 5, 10, 12-14, and 18-20, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20170106052 A1 to Spat, et al. (hereinafter Spat).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “annunciator operating via a vibration alarm or an audible alarm” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Support for the “annunciator” can be found in [0161] of Applicant’s originally filed specification, specifically one or more speakers and/or vibrational motors.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1 and 14-15 objected to because of the following informalities: Please clarify whether subsequent instances of “insulin-delivery device” are referring back to the first instance of “insulin delivery device” in claims 1 and 14 and the “manual insulin delivery device” in claim 15.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 8, and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3 comprises subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, specifically “use the dose-capture information to determine whether to issue a high glucose 
Furthermore, claim 8 comprises subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, specifically “determining initial meal characteristics associated with each of the plurality of user-selectable icons or buttons based on user-specific dosage parameters” and  “updating the meal characteristics associated with each of the plurality of user-selectable icons or buttons based upon the blood glucose data.” The originally filed specification does not describe the processing steps/algorithm used to update meal characteristics based upon dosage parameters and blood glucose data. A claim may lack written description when the specification does not disclose the computer and the algorithm (i.e., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. See MPEP 2161.01(1).
Furthermore, claim 19 comprises subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, specifically “determining initial meal characteristics associated with each of the plurality of user-selectable icons or buttons based on user-specific dosage parameters.” Although the originally filed specification discloses determining dosage parameters 
Furthermore, claim 20 comprises subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, specifically “updating the meal characteristics associated with each of the plurality of user-selectable icons or buttons based upon the blood glucose data.” The originally filed specification does not describe the processing steps/algorithm used to update meal characteristics based upon blood glucose data. A claim may lack written description when the specification does not disclose the computer and the algorithm (i.e., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor invented the claimed subject matter. See MPEP 2161.01(1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 9-10, 13-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170106052 A1 to Spat, et al. (hereinafter Spat) in view of US 20170216524 A1 to Haider, et al. (cited by Applicant, hereinafter Haider).
Regarding claim 1, Spat teaches a diabetes management system [abstract] comprising:
a glucose monitoring device (device 100) configured to wirelessly transmit glucose data ([0095], device 100 is configured to monitor glucose by receiving a glucose measurement via input interface 102, then wirelessly transmitting that data via wireless communication (120)) (Fig 1);
at least one dose-capture device (control entity 170) configured to wirelessly receive glucose data ([0024, 0094-0097], control entity (170) is configurable for receiving data related to past or historical insulin doses, as well as wirelessly receiving blood glucose measurements from 
responsive to knowing or determining a dosage of insulin administered from an insulin-delivery device [0024], enable providing a recommended insulin dosage responsive to receiving glucose data [0024]; and
responsive to not knowing or determining a dosage of insulin administered from an insulin-delivery device [0063], disable providing a recommended insulin dosage responsive to receiving glucose data absent a user override [0063].
However, Spat does not teach at least one accessory in wireless communication with the glucose monitoring device and configured to provide at least one alarm or alert based on the glucose data.
Haider teaches at least one accessory (smartphone 252) in wireless communication with the glucose monitoring device and configured to provide at least one alarm or alert based on the glucose data ([0043-0045, 0048, 0094], a smartphone (252) can be configured using a smart phone application to alert a user to their noncompliance with a designated regimen based on blood glucose data from a glucose monitoring device) (Fig 2B).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Spot to have at least one accessory in wireless communication with the glucose monitoring device and configured to provide at least one alarm or alert based on the glucose data based on the teachings of Haider, because doing would enable the device to provide 

Regarding claim 2, Spat in view of Haider teach all the limitations of claim 1, however Spat does not teach the system further comprises a mobile application on a smartphone or a personal computing device, the mobile application being adapted to receive wireless communications from the at least one dose- capture device and the at least one accessory.
Haider teaches a mobile application on a smartphone (252) or a personal computing device [0046, 0094], the mobile application being adapted to receive wireless communications from at least one dose- capture device (256) and the at least one accessory (252) [0044, 0049] (Fig 2C).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Spot to have the system further comprises a mobile application on a smartphone or a personal computing device, the mobile application being adapted to receive wireless communications from the at least one dose- capture device and the at least one accessory based on the teachings of Haider, because doing would enable the device to provide alerts to a user to improve their compliance with a designated regimen, as recognized by Haider [0094].

Regarding claim 4, Spat in view of Haider teach all the limitations of claim 1, however Spat does not teach the at least one dose-capture device comprises at least a portion of an insulin pen.

It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Spot to have the at least one dose-capture device comprises at least a portion of an insulin pen, because doing so would enable a patient to set an insulin dose on the dose-capture device, as recognized by Haider [0007].

Regarding claim 9, Spat in view of Haider teach all the limitations of claim 1, however Spat does not teach the accessory includes a user interface adapted to display a blood glucose value and/or a blood glucose trend line and/or rate-of-change.
Haider teaches the accessory (smartphone 252 comprising a smart phone application) includes a user interface adapted to display a blood glucose value (362) and/or a blood glucose trend line (382) and/or rate-of-change [0049].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Spot to have the accessory includes a user interface adapted to display a blood glucose value and/or a blood glucose trend line and/or rate-of-change based on the teachings of Haider, because doing would enable the device to provide notifications to a user to improve their compliance with a designated regimen, as recognized by Haider [0094].

Regarding claim 10, Spat in view of Haider teach all the limitations of claim 1, however Spat does not teach the accessory includes a plurality of icons that can be illuminated or made more salient to indicate one or more alarm or alert conditions.

It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Spot to have the accessory includes a plurality of icons that can be illuminated or made more salient to indicate one or more alarm or alert conditions based on the teachings of Haider, because doing would enable the device to provide notifications to a user to improve their compliance with a designated regimen, as recognized by Haider [0094].

Regarding claim 13, Spat in view of Haider teach all the limitations of claim 1, and Spat further teaches the at least one dose-capture device (control entity 170) does not receive any blood glucose data absent user-facilitated interaction with the dose-capture device ([0095, 0111], blood glucose data must be manually entered) (Fig 3).

Regarding claim 14, Spat teaches a diabetes management system [abstract] comprising:
a glucose monitoring device (device 100) configured to transmit glucose data ([0095], device 100 is configured to monitor glucose by receiving a glucose measurement via input interface 102, then wirelessly transmitting that data via wireless communication (120)) (Fig 1);
at least one dose-capture device (control entity 170) configured to receive glucose data ([0024, 0094-0097], control entity (170) is configurable for receiving data related to past or historical insulin doses, as well as wirelessly receiving blood glucose measurements from device (100) via wireless communication (120)) (Fig 1), receipt of the glucose data from the glucose 
responsive to knowing or determining a dosage of insulin administered from an insulin-delivery device [0024], enable providing a recommended insulin dosage responsive to receiving glucose data [0024]; and
responsive to not knowing or determining a dosage of insulin administered from an insulin-delivery device [0063], disable providing a recommended insulin dosage responsive to receiving glucose data absent a user override [0063].
However, Spat does not teach at least one accessory in wireless communication with the glucose monitoring device and configured to provide at least one alarm or alert based on the glucose data.
Haider teaches at least one accessory (smartphone 252) in wireless communication with the glucose monitoring device and configured to provide at least one alarm or alert based on the glucose data ([0043-0045, 0048, 0094], a smartphone (252) can be configured using a smart phone application to alert a user to their noncompliance with a designated regimen based on blood glucose data from a glucose monitoring device) (Fig 2B).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Spot to have at least one accessory in communication with the glucose monitoring device and configured to provide at least one alarm or alert based on the glucose data based on the teachings of Haider, because doing would enable the device to provide 

Regarding claim 15, Spat teaches a method of managing diabetes [abstract] comprising:
a glucose monitoring device (device 100) configured to transmit glucose data ([0095], device 100 is configured to monitor glucose by receiving a glucose measurement via input interface 102, then wirelessly transmitting that data via wireless communication (120)) (Fig 1);
at least one dose-capture device (control entity 170) configured to receive glucose data ([0024, 0094-0097], control entity (170) is configurable for receiving data related to past or historical insulin doses, as well as wirelessly receiving blood glucose measurements from device (100) via wireless communication (120)) (Fig 1), receipt of the glucose data from the glucose monitoring device initiated responsive to a user-facilitated interaction between the at least one dose-capture device and the glucose monitoring device ([0095], the receipt of glucose data by control entity (170) from device (100) is facilitated by a user initially entering a glucose level into input interface (102) of device (100));
responsive to knowing or determining a dosage of insulin administered from a manual insulin-delivery device [0024], enable providing a recommended insulin dosage responsive to receiving glucose data [0024]; and
responsive to not knowing or determining a dosage of insulin administered from an insulin-delivery device [0063], disable providing a recommended insulin dosage responsive to receiving glucose data absent a user override [0063].
However, Spat does not teach the insulin delivery device is a manual insulin delivery device; and

Haider teaches a manual insulin delivery device (256) ([0047], a user can manually operate a series of buttons to cause insulin to be injected) (Fig 3A); and
at least one accessory (smartphone 252) in wireless communication with the glucose monitoring device and configured to providing, at a user interface [0048] (Fig 2A), at least one alarm or alert based on the glucose data ([0043-0045, 0048, 0094], a smartphone (252) can be configured using a smart phone application to alert a user to their noncompliance with a designated regimen based on blood glucose data from a glucose monitoring device) (Fig 2B).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Spot to have the insulin delivery device be a manual insulin delivery device, because doing so would enable a user to deliver insulin by manipulating a series of buttons as recognized by Haider [0047], and
at least one accessory in communication with the glucose monitoring device and configured to provide at least one alarm or alert based on the glucose data based on the teachings of Haider, because doing would enable the device to provide alerts to a user to improve their compliance with a designated regimen, as recognized by Haider [0094].

Regarding claim 17, Spat in view of Haider teach all the limitations of claim 15, however Spat does not teach providing the alarm or alert comprises initiating a high glucose alarm or alert.
Haider teaches providing the alarm or alert comprises initiating a high glucose alarm or alert ([0048], high blood glucose is highlighted) (Fig 2B).


Regarding claim 18, Spat in view of Haider teach all the limitations of claim 15, however Spat does not teach displaying a plurality of user-selectable icons or buttons each representing different meal characteristics or menu choices on the user interface.
Haider teaches displaying a plurality of user-selectable icons or buttons each representing different meal characteristics or menu choices (such as “carbs’) on the user interface [0036, 0046, 0048-0049] (Fig 2A).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Spat to have displaying a plurality of user-selectable icons or buttons each representing different meal characteristics or menu choices on the user interface based on the teachings of Hader, because doing so would enable the device to calculate an insulin bolus based on carbohydrates eaten for a meal and an insulin-to-carbohydrate ratio, as recognized by Haider [0046, 0049].

Claims 3, 5-8, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Spat in view of Haider as applied to claims 1 and 18 above, and further in view of US 20180085532 A1 to Desborough, et al. (hereinafter Desborough).
Regarding claim 3, Spat in view of Haider teach all the limitations of claim 1, however they do not teach the at least one accessory is adapted to receive dose capture information from 
Desborough teaches at least one accessory is adapted to receive dose capture information from the at least one dose-capture device, either directly or indirectly, and to use the dose-capture information to determine whether to issue a high glucose alarm or alert [0060].

Regarding claim 5, Spat in view of Haider teach all the limitations of claim 1, however they do not teach the at least one dose-capture device is a pen cap.
Desborough teaches a dose-capture device is a pen cap [0005].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Spat in view of Haider to have the at least one dose-capture device is a pen cap based on the teachings of Desborough, because doing so would enable the device to detect the position of a plunger within the insulin pen, as recognized by Desborough [0023].

Regarding claim 6, Spat in view of Haider, in further view of Desborough teach all the limitations of claim 5, however Spat in view of Haider do not teach the pen cap includes a user interface comprising a plurality of user-selectable icons or buttons each representing different meal characteristics or menu choices.
Desborough teaches the pen cap (300) includes a user interface comprising a plurality of user-selectable icons or buttons (321-323) each representing different meal characteristics or menu choices [0053].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Spat in view of Haider to have the pen cap includes a user interface 

Regarding claim 7, Spat in view of Haider, in further view of Desborough teach all the limitations of claim 5, however Spat in view of Haider do not teach the pen cap includes memory to store one or more user-specific dosage parameters.
Desborough teaches the pen cap (400) includes memory (436) to store one or more user-specific dosage parameters [abstract, 0067, 0070] (Fig 4).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Spat in view of Haider to have the pen cap includes memory to store one or more user-specific dosage parameters, because doing so would enable the device to adjust the recommended insulin dosage based on user-specific dosage parameters, as recognized by Desborough [0070].

Regarding claim 8, Spat in view of Haider, in further view of Desborough teach all the limitations of claim 6, however Spat in view of Haider do not teach the pen cap includes a processor in communication with a memory and adapted to receive blood glucose data, the processor being adapted to determine initial meal characteristics associated with each of the plurality of user-selectable icons or buttons based on at least one user-specific dosage parameters, the processor further being adapted to update the meal characteristics associated with each of the plurality of user-selectable icons or buttons based upon the blood glucose data.

It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Spat in view of Haider to have the pen cap includes a processor in communication with a memory and adapted to receive blood glucose data, the processor being adapted to determine initial meal characteristics associated with each of the plurality of user-selectable icons or buttons based on at least one user-specific dosage parameters, the processor further being adapted to update the meal characteristics associated with each of the plurality of user-selectable icons or buttons based upon the blood glucose data based on the teachings of Desborough, because doing so would enable the device to adjust the recommended insulin dosage based on past insulin delivery amounts and postprandial glucose data, as recognized by Desborough [0070].

Regarding claim 16, Spat in view of Haider teach all the limitations of claim 15, however they do not teach detecting an alarm condition or an alert condition responsive to dose capture information indicative of the dose of insulin administered from the manual insulin delivery device; and
providing the alarm or alert responsive to the blood glucose data and the detected alarm condition or the detected alert condition.

providing the alarm or alert (636) responsive to the blood glucose data and the detected alarm condition or the detected alert condition [0069, 0071] (Fig 6B).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Spat in view of Haider to detect an alarm condition or an alert condition responsive to dose capture information indicative of the dose of insulin administered from the manual insulin delivery device; and
provide the alarm or alert responsive to the blood glucose data and the detected alarm condition or the detected alert condition based on the teachings of Desborough, because doing so would enable the device to instruct a user to dose insulin when a hyperglycemic condition is detected from past insulin dose information, as recognized by Deborough [0069, 0071].

Regarding claim 19, Spat in view of Haider teach all the limitations of claim 18, however they do not teach further comprising determining initial meal characteristics associated with each of the plurality of user-selectable icons or buttons based on user-specific dosage parameters.
Desborough teaches determining initial meal characteristics associated with each of the plurality of user-selectable icons or buttons based on user-specific dosage parameters [0070].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Spat in view of Haider to further comprise determining initial meal characteristics associated with each of the plurality of user-selectable icons or buttons based on user-specific dosage parameters based on the teachings of Desborough, because doing so would 

Regarding claim 20, Spat in view of Haider, in further view of Deborough teach all the limitations of claim 19, however Spat in view of Hader do not teach updating the meal characteristics associated with each of the plurality of user-selectable icons or buttons based upon the blood glucose data.
Desborough teaches updating meal characteristics associated with each of the plurality of user-selectable icons or buttons based upon the blood glucose data [0070].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Spat in view of Haider to further comprise determining initial meal characteristics associated with each of the plurality of user-selectable icons or buttons based on user-specific dosage parameters based on the teachings of Desborough, because doing so would enable the device to adjust the recommended insulin dosage based on postprandial glucose data, as recognized by Desborough [0070].

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Spat in view of Haider as applied to claim 1 above, and further in view of US 20170220751 A1 to Davis, et al. (hereinafter Davis).
Regarding claim 11, Spat in view of Haider teach all the limitations of claim 1, however they do not teach the accessory includes an annunicator operating via a vibration alarm or an audible alarm.

It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Spat in view of Haider to have an annunicator operating via a vibration alarm or an audible alarm, because doing so would have the obvious result of enabling the smart phone of Haider of the Spat/Haider combination to vibrate and/or play an alert sound when it receives an alert from an insulin delivery mechanism, as recognized by Davis [0379].

Regarding claim 12, Spat in view of Haider, in further view of Davis teach all the limitations of claim 11, and Spat further teaches the at least one dose-capture device does not include any component adapted to issue a vibrational or audible alarm (Spat does not mention any vibrational or audible alarm).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931.  The examiner can normally be reached on Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.P.D./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791